DETAILED ACTION
	Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method for making a battery cell comprising: providing a lithium ion conducting sulfide glass substrate, injecting nitrogen or phosphorous onto a first surface of the glass such that the nitrogen or phosphorous penetrates the surface, and evaporating lithium metal onto the implanted zone to form an SEI layer.
Prior art Visco et al. (US 2016/0190640) teaches a method for making a solid state laminate electrode assembly comprising: providing a lithium ion conducting sulfide glass substrate, placing phosphorous on a surface of the glass, and evaporating lithium metal onto the glass to form an SEI layer (185-186, 328-330).  Visco does not teach that nitrogen or phosphorous is injected such that it penetrates the surface of the glass.
Claim 18 reciters a solid state electrode assembly comprising a lithium ion conducting sulfide glass substrate, a solid SEI layer comprising lithium and one or both of nitrogen and phosphorous at a first major surface and a lithium transition metal oxide positive electrode adjacent to a second major surface.
Prior art Ito (US 2017/0288228) teaches an electrolyte for a solid state lithium battery that may be a sulfide glass or a lithium phosphate, lithium nitride or lithium phosphate nitride (par. 100, fig. 1).  Ito does not teach that there is a sulfide glass layer and a lithium and P/N layer.



Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729